People v Simpson (2017 NY Slip Op 05625)





People v Simpson


2017 NY Slip Op 05625


Decided on July 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
HECTOR D. LASALLE, JJ.


2013-00085
 (Ind. No. 12-00993)

[*1]The People of the State of New York, respondent, 
vDane Simpson, appellant.


Clinton W. Calhoun III, White Plains, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Arthur Bernardon and Raffaelina Gianfrancesco of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Adler, J.), rendered July 3, 2013, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant validly waived his right to appeal (see People v Farmer, 123 AD3d 735). His challenge to the factual sufficiency of the plea allocution is precluded by the valid waiver of his right to appeal (see People v Smith, 146 AD3d 904; People v Duchatellier, 138 AD3d 887; People v Dame, 100 AD3d 1032).
The defendant's valid waiver of his right to appeal does not preclude our review of the defendant's challenge to the legality of his sentence as a second violent felony offender (see People v Seaberg, 74 NY2d 1, 9; People v Helmus, 125 AD3d 884). However, the contention is unpreserved for appellate review (see People v Ehrenberg, 236 AD2d 420; cf. People v Samms, 95 NY2d 52) and, in any event, without merit (see Penal Law § 70.04[1][b][v]; People v Meckwood, 20 NY3d 69, 73).
BALKIN, J.P., ROMAN, HINDS-RADIX and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court